Citation Nr: 0328018	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  01-06 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left heel 
disorder.  

2.  Entitlement to service connection for a right hand 
disorder.  

3.  Entitlement to service connection for a right shoulder 
disorder.  

4.  Entitlement to service connection for a headache 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from November 1996 
to November 1999.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
a December 2001 decision, the Board remanded the issues on 
appeal for the purpose of obtaining medical opinions as to 
the etiologies of the claimed conditions.  


FINDINGS OF FACT

1.  The appellant is not shown to have a left heel disorder 
that is related to his military service.  

2.  The appellant is not shown to have a right hand disorder 
that is related to his military service.  

3.  The appellant is not shown to have a right shoulder 
disorder that is related to his military service.  

4.  The appellant is not shown to have a headache disorder 
that is related to his military service.  


CONCLUSIONS OF LAW

1.  A chronic left heel disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).  

2.  A chronic right hand disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).  

3.  A right shoulder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).  

4.  A chronic headache disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The April 2001 statement of the case and the December 2002 
supplemental statement of the case advised the appellant of 
the laws and regulations pertaining to his claims of 
entitlement to service connection for a left heel disorder, a 
right hand disorder, a right shoulder disorder, and a 
headache disorder.  These documents informed the appellant of 
the evidence of record and explained the reasons and bases 
for denial.  He was specifically informed that service 
connection was being denied because the evidence did not show 
that he has chronic left heel, right hand, right shoulder, or 
headache disorders that are linked to service.  The statement 
of the case and supplemental statement of the case made it 
clear to the appellant that in order to prevail on his 
service connection claims, he needed to present medical 
evidence that he was disabled and that each condition was 
linked to service.  The RO sent a letter to the appellant, 
dated in March 2001, that informed him of the provisions of 
the VCAA and informed him what action he needed to take and 
what action the RO would take on his claims for service 
connection for a left heel disorder, a right hand disorder, a 
right shoulder disorder, and a headache disorder.  
Specifically he was told that he needed to submit evidence 
showing that the claimed disorders were present and were 
related to service.  He was subsequently informed of VA's 
duty to assist by a January 2002 letter and was sent a second 
VCAA letter in June 2002.  He failed to report for 
examinations, scheduled in May 2002, that were to determine 
if the claimed disorders were related to service.  
Furthermore, his representative informed VA in a June 2003 
statement that the appellant had nothing more to add to the 
record.  

The Board notes that recently the United States Court of 
Appeals for the Federal Circuit invalidated the regulation 
that allowed the RO to send a letter containing a deadline 
for submitting evidence that is less than the one-year called 
for by the VCAA.  See, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  In this case, the veteran 
was sent two letters and had over a year to respond.  
Moreover, the veteran made it clear that the only pertinent 
treatment records outstanding were VA medical records and the 
RO obtained the pertinent records.  The veteran was asked to 
report for a VA etiology examination and has not done so.  
His representative has indicated that the appellant has no 
additional pertinent evidence to submit.  The Board finds 
that there is no prejudice to him in proceeding with his 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  There 
is no indication that there is more information or medical 
evidence to be found with respect to the appellant's claims.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claims 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claims, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. §§ 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  

I.  A Left Heel Disorder

Service medical records show that the appellant was treated 
in July 1998 for a complaint of left heel pain following a 
parachute jump.  An X-ray of the left foot revealed a normal 
left calcaneus.  The assessment was probable contused heel, 
for which Naprosyn was prescribed.  

At an October 2000 VA podiatry examination, the appellant 
gave a history of a left heel injury in a 1998 parachute jump 
and stated that an X-ray at the time had not revealed any 
fracture.  He described bilateral heel pain, greater on the 
left, since service and indicated that he was not taking any 
therapy for the pain.  Examination revealed pain mainly 
located over the left heel.  The appellant stated that the 
heel was stiff and painful on first getting up in the 
mornings.  Mild tenderness was noted over the heel along the 
plantar fascia.  X-rays of the left foot and heel were within 
normal limits.  The assessment was mild plantar fascitis of 
the left foot.  

Another VA podiatry examination was performed in March 2001.  
It was noted that the appellant had a history of bilateral 
heel pain, greater on the right, mainly after activities such 
as running and playing basketball, and that he would 
experience morning stiffness in his heels or on the plantar 
fascia.  Examination revealed that dorsiflexion in the left 
ankle was to 20 degrees while plantar flexion was to 45 
degrees.  There was some tenderness along the plantar fascia, 
greater on the right.  X-rays of the right foot showed a 
small spur at the calcaneal tuberosity, but were otherwise 
within normal limits.  The assessment was bilateral plantar 
fascitis, greater on the right.  

While the evidence shows that the veteran was treated for a 
contused left heel in service, it is not shown that this 
resulted in permanent disability.  Mild plantar fascitis of 
the left foot was noted at the October 2000 VA examination 
and bilateral plantar fascitis, greater on the right, was 
diagnosed on the most recent VA examination.  There has been 
no competent evidence submitted which links current left heel 
disability to any incident in service.  VA scheduled a 
podiatry examination for the appellant in May 2002 for the 
purpose of obtaining a medical opinion as to the etiology of 
his current left heel disability, but he failed to report for 
the examination.  The Board, therefore, has to decide his 
claim on the evidence of record, as mandated by 38 C.F.R. 
§ 3.655.  In the absence of competent evidence that 
demonstrates a nexus between the appellant's current left 
heel disorder and an in-service injury, the Board is unable 
to identify a basis to grant service connection for a left 
heel disorder.  

While the appellant has offered his own arguments to the 
effect that he believes he has a left heel disorder that was 
initially manifested during his military service, he has not 
shown, nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that he has a chronic left heel 
disorder that is related to military service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

II.  A Right Hand Disorder

Service medical records show that between February 1998 and 
May 1998 the appellant was treated on at least three 
occasions for complaints of pain in his right hand/wrist.  In 
February 1998, he indicated that he had begun experiencing 
local pain without radiation in his right hand after using 
the hand to break a fall.  There was no edema, and the 
diagnosis was a contusion of the right hand, for which 
Naprosyn was prescribed.  In March 1998, he complained of 
tenderness in the right wrist, and a bone scan of the wrist 
showed a minor foci at the hamate.  The diagnosis was status 
post right wrist injury.  In May 1998, it was noted that the 
symptoms associated with the appellant's right hand/wrist 
were improving.  

An August 2000 VA outpatient record indicated that the 
appellant complained of right hand pain, which he related to 
a right hand injury in service.  

The appellant underwent a VA examination of his right hand in 
October 2000.  He complained of intermittent numbness 
radiating over the back of the right hand, which he indicated 
had been jammed in a 1998 parachute jump.  He denied any 
significant swelling, night pain, symptoms of specific 
numbness into the radial three digits of the hand, or 
specific weakness in the hand.  Strength with hand grip was 
5/5, as was finger abduction and thumb extension.  There was 
some subjective, mild decreased sensation over the back of 
the hand.  Allen's and Phalen's tests were negative, and the 
Tinel's sign was negative over the carpal tunnel.  There was 
no evidence of any thenar atrophy.  X-rays of the right hand 
were without significant abnormality.  The assessment was 
right hand pain and numbness radiating dorsally on the ulnar 
side.  The examiner opined that the etiology for the 
appellant's right hand symptoms was unclear.  Nerve 
conduction studies and an EMG study were recommended to rule 
out any neurological cause of the symptoms.  

While the evidence shows that the appellant is diagnosed with 
right hand pain and numbness, there is no competent evidence 
of record that shows a diagnosed right hand disorder, or that 
establishes a nexus between a current right hand disorder and 
an injury in service.  VA scheduled an orthopedic examination 
for the appellant in May 2002 for the purpose of obtaining a 
medical opinion as to the etiology of his current right hand 
pain and numbness, but he failed to report for the 
examination.  The Board is required, therefore, to decide his 
claim on the available evidence, as mandated by 38 C.F.R. 
§ 3.655.  

The appellant has complained of right hand pain and this was 
noted on his October 2000 VA examination.  However pain is 
not analogous to disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001) (the claimant was seeking 
service connection for a neck disability and an increased 
rating for a low back disability.  On the issue of service 
connection, the Court held that pain alone without a 
diagnosed or identifiable underlying malady or condition did 
not constitute a disability for which service connection may 
be granted.  Subsequently, the Federal Circuit dismissed the 
issue of service connection stating it was precluded from 
reviewing the factual determinations of the Board or the 
Court.)  In the absence of competent evidence that 
demonstrates the appellant has a right hand disability, the 
Board is unable to identify a basis to grant service 
connection for a right hand disorder.  

While the appellant has offered his own arguments to the 
effect that he believes he has a right hand disability that 
is linked to his military service, he has not shown, nor 
claimed, that he is a medical expert, capable of rendering 
medical opinions.  Therefore, his opinion is insufficient to 
demonstrate that he has a chronic right hand disorder that is 
related to military service.  See Espiritu, 2 Vet. App. 492 
(1992).  

III.  A Right Shoulder Disorder

Service medical records show no complaint, finding, or 
treatment for any right shoulder problem.  

An August 2000 VA outpatient record notes that the appellant 
had a complaint of right shoulder pain and that he gave a 
history of a right shoulder injury in service.  

At an October 2000 VA joints examination, the appellant gave 
a history of right shoulder pain that prevented him from 
throwing a ball.  He indicated that he had not had any frank 
episodes of dislocation and that the pain was limited to the 
deltoid area.  Range of motion testing revealed that flexion 
in the right shoulder was from 0 to 170 degrees, that 
abduction was from 0 to 180 degrees, and that internal and 
external rotation were each to 90 degrees.  There was no 
evidence of apprehension or acromioclavicular joint 
tenderness.  Strength in the rotator cuff musculature was 
5/5.  An X-ray of the right shoulder was essentially within 
normal limits.  The assessment was right shoulder pain with 
probable mild impingement syndrome.  

While the evidence shows that the appellant is currently 
diagnosed with right shoulder pain with probable mild 
impingement syndrome, there is no competent evidence linking 
current right shoulder disability to any incident in service.  
VA scheduled an orthopedic examination for the appellant in 
May 2002 for the purpose of obtaining a medical opinion as to 
the etiology of his current right shoulder disability, but he 
failed to report for the examination.  The Board must decide 
his claim therefore on the available evidence, as mandated by 
38 C.F.R. § 3.655.  In the absence of competent evidence that 
demonstrates a nexus between the appellant's current right 
shoulder pain with probable impingement syndrome and any 
incident in service, the Board is unable to identify a basis 
to grant service connection for a right shoulder disorder.  

While the appellant has offered his own arguments to the 
effect that he believes he has a right shoulder disorder that 
was incurred in service, he has not shown, nor claimed, that 
he is a medical expert, capable of rendering medical 
opinions.  Therefore, his opinion is insufficient to 
demonstrate that he has a right shoulder disorder that is 
related to military service.  See Espiritu, 2 Vet. App. 492 
(1992).  

IV.  A Headache Disorder

Service medical records show that the appellant was treated 
in July 1997 for a complaint of pounding headaches in the 
frontal and temporal areas.  The assessment was headaches 
secondary to probable dehydration.  Tylenol was prescribed.  

VA outpatient records dated from August 2000 to June 2001 
show that the appellant was seen in August 2000 for a 
complaint of headaches that would occur two to three times a 
month, and which were worse with caffeine.  He described 
pressure type pain behind the eyes that sometimes throbbed, 
and which was relieved with Midrin.  He stated that there was 
no associated nausea or photophobia.  The assessment was 
headaches, probable tension-type.  In June 2001, he was seen 
for a complaint of headaches.  

At a November 2000 VA medical examination, the appellant 
complained of headaches that occurred twice a month, lasted 
about a day, and were associated with nausea and a dull 
throbbing sensation.  He indicated that a brain CT scan in 
service had been normal.  He denied any aura.  The diagnosis 
was headaches without aura.  

While the evidence shows that the appellant is currently 
diagnosed with headaches, there has been no competent 
evidence presented that links the current headaches to any 
incident or disease in service.  VA scheduled a neurological 
examination for the appellant in May 2002 for the purpose of 
obtaining a medical opinion as to the etiology of his current 
headaches, but he failed to report for the examination.  The 
Board is required to decided his claim on the available 
evidence, as mandated by 38 C.F.R. § 3.655.  In the absence 
of competent evidence that demonstrates a nexus between the 
appellant's current headaches and an in-service injury or 
disease, the Board is unable to identify a basis to grant 
service connection for a headache disorder.  

While the appellant has offered his own arguments to the 
effect that he believes he has a headache disorder that was 
initially manifested during his military service, he has not 
shown, nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that he has a headache disorder 
that is related to military service.  See Espiritu, 2 Vet. 
App. 492 (1992).  


ORDER

Service connection is denied for a left heel disorder, a 
right hand disorder, a right shoulder disorder, and a 
headache disorder.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



